EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the agent of record, Jeffrey King (RN 58791), on January 28, 2022 to incorporate allowable subject matter and to correct minor informalities to put the application in condition for allowance.

The application has been amended as follows: 

1. (Currently Amended) A method performed by a computing system for transferring control of configuration information of a device from a first configuration source to a second configuration source, the method comprising:
requesting the configuration information of the device, the configuration information of the device currently under control of the first configuration source;
receiving the requested configuration information of the device;
determining whether the second configuration source is able to support the configuration information of the device; 
based at least on a determination that the second configuration source is able to support the configuration information of the device, enrolling the device with the second configuration source; 
requesting that the device transfer control of its configuration information from the first configuration source to the second configuration source;
completing, by the device, the transfer of control of its configuration information from the first configuration source to the second configuration source; and
causing the device to be unenrolled with the first configuration source after completing, by the device, the transfer of control of its configuration information from the first configuration source to the second configuration source



2. (Previously Presented) The method of claim 1, further comprising:
prior to requesting the configuration information of the device, receiving a request to enroll the device with the second configuration source.

3. (Currently Amended) The method of claim 2, wherein the 

4. (Previously Presented) The method of claim 1, further comprising based at least on the determination that the second configuration source is unable to support the configuration information of the device, determining whether to enroll the device with the second configuration source.

5. (Original) The method of claim 4, wherein determining whether to enroll the device with the second configuration source includes prompting a person to indicate whether to enroll the device with the second configuration source.

6. (Original) The method of claim 4, wherein determining whether to enroll the device with the second configuration source includes applying rules to determine whether to enroll the device with the second configuration source.

7. (Previously Presented) The method of claim 1, wherein the received configuration information of the device is in a format compatible with an Open Mobile Alliance Device Management protocol.

8. (Previously Presented) The method of claim 1, further comprising after requesting that the device transfer control of its configuration information from the first configuration source to the second configuration source, sending to the device a modification to the configuration information of the device.

9. (Currently Amended) A computing system comprising:
a processor; and
a non-transitory computer-readable medium storing executable instructions that are executed by the processor to perform operations of:
requesting configuration information of a device for transferring control of configuration information of the device from a first configuration source to a second configuration source, the configuration information of the device currently under control of the first configuration source; 
receiving the requested configuration information of the device; 
determining whether the second configuration source is able to support the configuration information of the device; 
based at least on a determination that the second configuration source is able to support the configuration information of the device, enrolling the device with the second configuration source; 
requesting that the device transfer control of its configuration information from the first configuration source to the second configuration source;
completing, by the device, the transfer of control of its configuration information from the first configuration source to the second configuration source; and
causing the device to be unenrolled with the first configuration source after completing, by the device, the transfer of control of its configuration information from the first configuration source to the second configuration source



10. (Previously Presented) The computing system of claim 9, the operations further comprising: 
prior to requesting the configuration information of the device, receiving a request to enroll the device with the second configuration source.

11. (Currently Amended) The computing system of claim 10, wherein the 

12. (Currently Amended) The computing system of claim 9, the operations further comprising based at least on the determination that the second configuration source is unable to support the configuration information of the device, determining whether to enroll the device with the second configuration source.

13. (Previously Presented) The computing system of claim 12, wherein determining whether to enroll the device with the second configuration source includes prompting a person to indicate whether to enroll the device with the second configuration source.

14. (Previously Presented) The computing system of claim 13, wherein determining whether to enroll the device with the second configuration source includes applying rules to determine whether to enroll the device with the second configuration source.

15. (Previously Presented) The computing system of claim 9, wherein the received configuration information of the device is in a format compatible with an Open Mobile Alliance Device Management protocol.

16. (Currently Amended) The computing system of claim 9, the operations further comprising after requesting that the device transfer control of its configuration information from the 

17. (Currently Amended) A memory device storing instructions that, when executed on a processor of a computing system, cause the computing system to transfer control of configuration information of a device from a first configuration source to a second configuration source, by:
requesting the configuration information of the device, the configuration information of the device currently under control of the first configuration source;
receiving the requested configuration information of the device;
determining whether the second configuration source is able to support the configuration information of the device; 
based at least on a determination that the second configuration source is able to support the configuration information of the device, enrolling the device with the second configuration source; 
requesting that the device transfer control of its configuration information from the first configuration source to the second configuration source;
completing, by the device, the transfer of control of its configuration information from the first configuration source to the second configuration source; and
causing the device to be unenrolled with the first configuration source after completing, by the device, the transfer of control of its configuration information from the first configuration source to the second configuration source



18. (Currently Amended) The memory device of claim 17, further causing the computing system to transfer control of configuration information of the device from the first configuration source to the second configuration source by:
prior to requesting the configuration information of the device, receiving a request to enroll the device with the second configuration source.

19. (Currently Amended) The memory device of claim 18, wherein the 

20. (Currently Amended) The memory device of claim 17, further causing the computing system to transfer control of configuration information of the device from the first configuration source to the second configuration source by:
based at least on the determination that the second configuration source is unable to support the configuration information of the device, determining whether to enroll the device with the second configuration source.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, individually or in combination, does not teach 
enrolling a device with a second configuration source, requesting that the device transfer control of its configuration information from a first configuration source to the second configuration source, completing by the device the transfer of control of its configuration information from the first configuration source to the second configuration source, and causing the device to be unenrolled with the first configuration source after completing by the device the transfer of control of its configuration information from the first configuration source to the second configuration source – based at least on a determination that the second configuration source is able to support the configuration information of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/
Primary Examiner, Art Unit 2187
TQN: January 28, 2022